339 F.2d 260
PENNCO ENGINEERING COMPANY, Appellant,v.ALLIED CHEMICAL CORPORATION, Appellee.
No. 9539.
United States Court of Appeals Fourth Circuit.
Argued November 13, 1964.
Decided December 7, 1964.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond; John D. Butzner, Jr., Judge.
Zachary T. Wobensmith, 2nd, Philadelphia, Pa. (Randolph B. Chichester and R. Colston Christian, Richmond, Va., on brief), for appellant.
William K. Kerr, New York City (Maxwell Barus, David W. Plant, Fish, Richardson & Neave, New York City; and Hunton, Williams, Gay, Powell & Gibson, Richmond, Va., on brief), for appellee.
Before SOBELOFF, Chief Judge, BRYAN, Circuit Judge, and THOMSEN, District Judge.
PER CURIAM.


1
The District Court has made a thorough analysis of the case. Its findings are well supported and we perceive no error; its conclusions of law are sound. We affirm upon the court's opinion, 235 F.Supp. 625.


2
Affirmed.